Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 5/05/2021.
2.	Claims 1-2, and 4-9 are pending, wherein claims 1, 4, 8-9 have been amended, and claims 3, and 10 were canceled.
Response
3.	The examiner withdraws previous 35 USC 102(a)(1) rejections (3/03/2021) due to the amendment received on 5/05/2021.
Allowable subject matter
4.	Pending independent claims 1, and 9 are patentable over Escher A.C., because this prior art does not disclose a method, and a device for estimating an individual position comprising features:
estimating the individual position depending on a third position measurement and one position error value that is determined on a first position measurement and a second position measurement; wherein that method furthermore comprises:
providing an autocorrelation order A for position measurements by the first positioning system; wherein the individual position is estimated on the basis of the third position measurement and A position error values that are determined on the basis of A first position measurements and A second position measurements.
5.	Dependent claims 2, and 4-8 are allowed because they incorporate above allowable limitations from their parent claim 1.
Conclusion
6.	Claims 1-2, and 4-9 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662